Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 9, 10, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-patent Literature #1: Dynabrade Manual for models 51330 and 51331, hereafter referred to as “Dynabrade Manual”, in view of  Gass (US 2003/0056853), hereafter referred to as “Gass”. Examiners Note: The Dynabrade Manual was published on 3/18/2016; see the screengrab of the Dynabrade website Non-patent Literature #2, page 1, for publication date. 
Regarding claim 1, the Dynabrade Manual discloses a trimming tool (see page 1 of the manual) comprising:
a floating base having a first side and an opposite, second side (see Reference Drawing 1), a first rail, and a second rail (see the two rails 2, page 4 of the Dynabrade Manual), the first and second rails running from the first side to the second side (wherein the first and second rails, 2, run along the length from the first side to the second side, see reference drawing 1), wherein the second side of the floating base, the first rail and the second rail define a workspace having a first opening at the first side and a second opening at the second side (wherein the sub base 4 forms a top portion of the workspace, and the rails 2 form the sides of the workspace, with a gap provided therein to form the workspace); and
a milling apparatus (see Reference Drawing 1), attached to the floating base, having a milling head on the second side of the floating base (wherein there is a cutter bit set provided for the apparatus adjacent the second side shown in Reference Drawing 1, see Dynabrade Manual page 8 under optional accessories, see also page 6 of the manual including assembly instructions for the cutter), wherein the floating base and milling apparatus are configured to remove at least a portion of a foam layer in the workspace (wherein Examiner recognizes the intended use of the apparatus with a foam layer; wherein page 1 of the Dynabrade Manual, Safety Instructions grey box, includes a ‘tool intent’ section disclosing that the router is ideal for use on surfaces for trimming, surface planning, and beveling; wherein removing foam from a surface is considered trimming or surface planing; under broadest reasonably interpretation, the functional language is disclosed by the prior art). 
Although the Dynabrade Manual discloses that there is a spring (46) provided in the system, the Dynabrade Manual does not explicitly teach that the function of the spring is to spring load the milling head for a floating configuration. Specifically, the Dynabrade Manual does not explicitly teach wherein the milling head is spring loaded with respect to the floating base such that it is configured to float on the foam layer.
However, from the same or similar field of endeavor of surfacing apparatuses, Gass (US 20030056853) teaches a router system including a milling head (98, Figure 14) that is spring loaded (see [0079]-[0080]) with respect to the floating base (94) such that it is configured to float on the foam layer (wherein Examiner recognizes the intended use of the claimed invention on a foam layer, addressed above; wherein [0079-0080] of Gass teaches of the retractable bearing assembly 172 using biasing mechanism 186 to urge the collar 174, wherein the spindle assembly 160 is extended and retracted as a result of the spring 186 and forces being applied by the working surface; see also Figure 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the spring-loaded structure in the router spindle assembly, as taught by Gass, into the bit spindle assembly of Dynabrade. Both inventions of Gass and Dynabrade include height adjustment mechanisms, specifically the adjustment of height between the housing/floating base and the tool bit; see page 6 of the manual and [0043] of Gass: the axial position of shell (92) relative to housing (84) typically is adjustable to allow the operator to select the distance the base assembly extends beyond the lower end. One would be motivated to combine the extra feature of a spring biasing mechanism into the invention of Dynabrade because it may be desirable to actively retract or extend the tool bit depending upon the application and desired surfacing operation; see [0078-0080] of Gass. The spring loaded retraction and extension of the tool bit as taught by Gass would incorporate a degree of flexible motion into the invention of Dynabrade, which would enable the cutting bit to retract if necessary, such as in the case of danger or an accident, see [0074] of Gass. This modification would be recognized as using a known technique, i.e. a biasing mechanism in a router bit system, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 

    PNG
    media_image1.png
    369
    466
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 2, all of the previously recited limitations are rejected by the teachings of the Dynabrade Manual in view of Gass. The modified Dynabrade combination further teaches wherein the first rail and the second rail (rails 2, see Manual page 4) include linear portions to maintain the floating base against a surface (wherein the rails 2 have flat surfaces for contacting the workpiece, i.e. the surface).
Regarding claim 3, all of the previously recited limitations are rejected by the teachings of the Dynabrade Manual in view of Gass. The modified Dynabrade combination further teaches wherein the first rail, the second rail, and the floating base are unitary (please refer to the combination statement of claim 1 as well as Reference Drawing 1, wherein the structures as assembled as a unit).
Regarding claim 5, all of the previously recited limitations are rejected by the teachings of the Dynabrade Manual in view of Gass. The modified Dynabrade combination further teaches wherein the milling apparatus includes a handle and a motor configured to power the milling head (please see the manual, page 5, regarding the motor assembly; wherein the base 6 may be used as a handle to maneuver the tool; see also Reference Drawing 2).
Regarding claim 9, all of the previously recited limitations are rejected by the teachings of the Dynabrade Manual in view of Gass. The modified Dynabrade combination further teaches wherein the milling head is disposed closer to the first opening than the second opening (please see Reference Drawings 1 and 2 regarding the position of element 5, through which the milling heads enters, being closer to the first opening; see also the difference in Length 1 versus Length 2 in Reference Drawing 2), wherein the first opening is configured to receive the foam layer (wherein Examiner recognizes the intended use of the claimed invention as addressed in the claim 1 rejection above).

    PNG
    media_image2.png
    694
    513
    media_image2.png
    Greyscale

Reference Drawing 2
Regarding claim 10, all of the previously recited limitations are rejected by the teachings of the Dynabrade Manual in view of Gass. The modified Dynabrade combination further teaches wherein the milling head is attached to the floating base by a fastener that extends through the milling head and through an opening in the floating base (please refer to collet elements, 17-19 in the manual, including page 5 regarding the assembly of the bit with the collet assembly; see also the opening of the floating base in Reference Drawing 1 as well as page 6 of the manual depicting the assembled tool and page 4 depicting the exploded view).
Regarding claim 21, all of the previously recited limitations are rejected by the teachings of the Dynabrade Manual in view of Gass. The modified Dynabrade combination further teaches wherein the first opening is configured to receive the foam layer and is wider than a diameter of the milling head (wherein examiner recognizes the intended use of the apparatus with foam, as addressed above; wherein first opening shown in Reference Drawing 1 is wider than the diameter of the milling head bit). 
Regarding claim 22, all of the previously recited limitations are rejected by the teachings of the Dynabrade Manual in view of Gass. The modified Dynabrade combination further teaches wherein the second opening is defined at least in part by the first and second rails, and has a trailing edge, and the trailing edge is above the first and second rails (see at least reference Drawing 1 regarding the rails, in addition to the workspace as addressed above; wherein the trailing edge is located on the sub base 4; see also Reference Drawing 2).
Regarding claim 23, all of the previously recited limitations are rejected by the teachings of the Dynabrade Manual in view of Gass. However, the combination of the Dynabrade Manual in view of Gass does not explicitly teach wherein the trailing edge is about ¼ inch above the first and second rails. 
The distance of the trailing edge on base (4) to the first and second rails is correlated with thicknesses T1 and T2 shown in Reference Drawing 2. The Dynabrade Manual does teach, however, several measurements of elements, including a height of 1-7/8” on page 3 in the Machine Specifications section, which is also correlated with thicknesses T1 and T2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dynabrade in view of Gass to locate the trailing edge about ¼ inch above the first and second rails. This modification would directly correlate with the thicknesses T1 and T2, which alter the distance of the cutting tool from the working surface. One would be motivated to do so because choosing a distance of the trailing edge as it relates to the support rails would ensure that the tool bit can descend a depth for sufficiently trimming or plane-ing a surface; the tool head would also be within the correct distance range for accommodating a workpiece surface to be removed. The Dynabrade Manual intimates and suggests a general height of the machine, wherein the modification would be recognized as combining prior art elements according to known methods, i.e. heights of tools and thicknesses of supports for a workspace, which would yield predictable results with a reasonable expectation of success.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-patent Literature #1: Dynabrade Manual for models 51330 and 51331, hereafter referred to as “Dynabrade Manual”, in view of  Gass (US 2003/0056853), hereafter referred to as “Gass”, as applied to claim 1 above, and in further view of Zayat (US 2005/0079809).
Regarding claim 4, all of the previously recited limitations are rejected by the teachings of the Dynabrade Manual in view of Gass. However, the combination of the Dynabrade Manual in view of Gass does not explicitly teach wherein the floating base includes a collection port configured to allow millings to pass through a collection port opening and out of the workspace, wherein the collection port is connected to a tube configured to provide suction.
However, in the same or similar field of endeavor of resurfacing tools, Zayat teaches wherein the floating base (4) includes a collection port configured to allow millings to pass through a collection port opening and out of the workspace, wherein the collection port is connected to a tube configured to provide suction (wherein the top of the housing 4 has a vacuum hose attachment 7 for suction tubes, see [0024] and Figures 1 and 3; see also [0021], [0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the Dynabrade Manual to include a port on the floating base for suctioning. One would be motivated to do so because the incorporation of a suctioning element into the invention would reduce the amount of debris in the working area while operating, see [0003] of Zayat. By reducing the amount of debris in the working area, and thus the potential for debris to enter the apparatus, the longevity of the tool is increased because there are fewer contaminants which can damage the tool and require subsequent part replacement. The Dynabrade Manual intimates and suggests keeping the tool inlet area protected from debris, see page 3 under the Handling and Storage Section and Notice Section, wherein the teachings of Zayat would assist in achieving this goal in an alternative manner. 
Claim(s) 6-8 and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-patent Literature #1: Dynabrade Manual for models 51330 and 51331, hereafter referred to as “Dynabrade Manual”, in view of  Gass (US 2003/0056853), hereafter referred to as “Gass”, as applied to claim 1 above, and in further view of Bornemann (DE-10356731B3), hereafter referred to as “Bornemann”. Reference is made herein to the EspaceNet Translation of Bornemann, as supplied in the previous office action(s).
Regarding claim 6, all of the limitations recited in claim 1 are rejected by the teachings of the Dynabrade Manual in view of Gass. Although the modified Dynabrade combination teaches of a set of various exchangeable bits (page 8, left side), the Dynabrade Manual does not explicitly teach the specific structure of the bits. Specifically, modified Dynabrade does not explicitly teach wherein the milling head includes a plurality of protrusions extending about a circumference of the milling head and a guide surface that protrudes from the bottom of the milling head.
However, from the same or similar field of endeavor of surfacing apparatuses, Bornemann teaches wherein the milling head includes a plurality of protrusions extending about a circumference of the milling head and a guide surface that protrudes from the bottom of the milling head (See Figures 1 and 4; see EspaceNet translation teaching wherein the milling head has two milling teeth 12 separating the milling head into two halves, i.e. the plurality of protrusions; see also flutes 7, 8, teeth 4, and Figures 5-7; wherein the interior guide surface, located between the milling halves, begins at the base of the milling head and extends to the tip, i.e. protruding upwardly and outwardly at edges in Figure 5).
	The modified Dynabrade apparatus intimates and suggests using different bits which may be replaced based on the desired surfacing outcome; see page 8 of the manual regarding the various bits and page 6 of the manual suggesting conversion to a die grinder. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bornemann into the combination of Dynabrade as modified by Gass. One would be motivated to do so because the design considerations of the milling head of Bornemann reduce the heating tendencies in milling heads, thereby leaving the milling surfaces undamaged [0011]. Furthermore, the likelihood of producing tears on specific materials can be reduced while also producing high quality results, see Bornemannn [0012]; see also [0016]. The invention of modified Dynabrade intimates and suggests alternative bits, wherein the teachings of Bornemann have the additional benefits as stated herein. Thus, this modification would be recognized as substituting a known structure, i.e. different bits and cutting heads, to improve as similar surfacing device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 7, all of the limitations recited in claim 6 are rejected by the teachings of the Dynabrade Manual in view of Gass and Bornemann. Modified Dynabrade further teaches wherein the plurality of protrusions include spikes and the guide surface protrudes from the bottom of the milling head a length equal to the length of one of the plurality of protrusions (see Bornemann: Figure 5, wherein the surface dividing the milling head, i.e. the guide surface, extends along an entire length of a tooth 4; see also lower cutting teeth 5, wherein there are multiple types of spikes, i.e. teeth, provided in the apparatus of Bornemann Figure 5).
Regarding claim 8, all of the limitations recited in claim 6 are rejected by the teachings of Dynabrade in view of Gass and Bornemann. Modified Dynabrade further teaches wherein the milling head includes a protective coating (see Bornemann: paragraph [0012], wherein the teeth are hardened, please also see materials listed therein).
Regarding claim 24, all of the limitations recited in claim 1 are rejected by the teachings of the Dynabrade Manual in view of Gass. Although the Dynabrade Manual combination teaches of a set of various exchangeable bits (page 8, left side), the Dynabrade Manual does not explicitly teach the specific structure of the bits. Specifically, the modified Dynabrade does not explicitly teach wherein the milling head includes a plurality of protrusions arranged in rows. 
However, from the same or similar field of endeavor of surfacing apparatuses, Bornemann teaches wherein the milling head includes a plurality of protrusions arranged in rows (see Rows 1-4 in Reference Drawing 3; see also [0031] of Bornemann teaching rows of teeth). 
The modified Dynabrade Manual intimates and suggests using different bits which may be replaced based on the desired surfacing outcome; see page 8 of the manual regarding the various bits and page 6 of the manual suggesting conversion to a die grinder. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bornemann into the combination of Dynabrade as modified by Gass. One would be motivated to do so because the design considerations of the milling head of Bornemann reduce the heating tendencies in milling heads, thereby leaving the milling surfaces undamaged [0011]. Furthermore, the likelihood of producing tears on specific materials can be reduced while also producing high quality results, see Bornemannn [0012]; see also [0016]. The invention of modified Dynabrade contemplates alternative tool bits, wherein the teachings of Bornemann have the additional benefits as stated herein. Thus, this modification would be recognized as substituting a known structure, i.e. different bits and cutting heads, to improve as similar surfacing device in the same manner and would yield predictable results with a reasonable expectation of success. 

    PNG
    media_image3.png
    372
    609
    media_image3.png
    Greyscale

Reference Drawing 3
Regarding claim 25, all of the limitations recited in claim 24 are rejected by the teachings of the Dynabrade Manual in view of Gass and Bornemann. Modified Dynabrade further teaches wherein the plurality of protrusions are selected from the group of spikes, teeth, and blades (wherein Bornemann teaches that the protrusions are in the form of teeth, see [0030]).
Regarding claim 26, all of the limitations recited in claim 25 are rejected by the teachings of the Dynabrade Manual in view of Gass and Bornemann. Modified Dynabrade further teaches wherein the plurality of protrusions include more than one type of protrusion (wherein the top surface of the milling head has one type of tooth, i.e. teeth 4, and the body has rows of teeth 5; wherein [0030] of Bornemann teaches that teeth 4 and 5 differ from one another, i.e. two different types/structures). 
Regarding claim 27, all of the limitations recited in claim 1 are rejected by the teachings of the Dynabrade Manual in view of Gass. The modified Dynabrade combination further teaches wherein the milling head has a first side adjacent the floating base, and a second side opposite the first side (please refer to Reference Drawing 1 regarding the bit of the apparatus positioned adjacent the floating base). 
Although the Dynabrade Manual combination teaches of a set of various exchangeable bits (page 8, left side), the Dynabrade Manual does not explicitly teach the specific structure of the bits. Specifically, the modified Dynabrade does not explicitly teach that the milling head is cylindrical, and wherein the milling head includes a plurality of protrusions arranged in rows, the plurality of protrusions configured to grind the foam layer. 
However, from the same or similar field of endeavor of surfacing apparatuses, Bornemann teaches wherein the milling head includes a plurality of protrusions arranged in rows, the plurality of protrusions configured to grind the foam layer (see Rows 1-4 in Reference Drawing 3; see also [0031] of Bornemann teaching rows of teeth; wherein Examiner recognizes the intended use of the clamed invention to remove a foam layer as addressed in the claim 1 rejection above).
The modified Dynabrade Manual intimates and suggests using different bits which may be replaced based on the desired surfacing outcome; see page 8 of the manual regarding the various bits and page 6 of the manual suggesting conversion to a die grinder. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bornemann into the combination of Dynabrade as modified by Gass. One would be motivated to do so because the design considerations of the milling head of Bornemann reduce the heating tendencies in milling heads, thereby leaving the milling surfaces undamaged [0011]. Furthermore, the likelihood of producing tears on specific materials can be reduced while also producing high quality results, see Bornemannn [0012]; see also [0016]. The invention of modified Dynabrade contemplates alternative tool bits, wherein the teachings of Bornemann have the additional benefits as stated herein. Thus, this modification would be recognized as substituting a known structure, i.e. different bits and cutting heads, to improve as similar surfacing device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 28, all of the limitations recited in claim 27 are rejected by the teachings of the Dynabrade Manual in view of Gass and Bornemann. The combination of the modified Dynabrade Manual further teaches wherein the milling head includes a smooth guide surface (please see Reference Drawing 3, cladding wall 6) extending from the second side (second side, Reference Drawing 3), and wherein the protrusions extend from the milling head such that the protrusions terminate before the guide surface begins (wherein the cladding wall 6 is smooth and the ‘origin’ or starting point of the rows of teeth 4, 5 coincides with the cladding wall 6 such that they are ‘terminated’). 
Regarding claim 29, all of the limitations recited in claim 27 are rejected by the teachings of the Dynabrade Manual in view of Gass and Bornemann. The combination of the modified Dynabrade Manual further teaches wherein the milling head includes a smooth guide (6) surface extending from the second side, and wherein the guide surface extends from the second side a length (L1, Reference Drawing 3) equal to a length of the protrusions.
Regarding claim 30, all of the limitations recited in claim 27 are rejected by the teachings of the Dynabrade Manual in view of Gass and Bornemann. The combination of the modified Dynabrade Manual further teaches wherein the milling head includes an opening through its center (please refer to the combination statement of claim 27; wherein the modified Dynabrade Manual teaches the collet and mandrel mounting on page 2; see also Figure 4 of Bornemann regarding the opening 11), and a fastener attaching the milling head to the floating base (see the Assembly Breakdown of the Dynabrade Manual on page 4; see also the screws 7, collet assembly 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gibson (US 5146965 A), Col. 3, lines 25-36

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723